United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                        March 12, 2007

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 06-40896
                             Summary Calendar


UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

WAYNE EDWARD HANDY,

                                        Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                          No. 6:04-CR-00091
                        --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Wayne Edward Handy appeals his conviction for being a felon in

possession of a firearm.      He argues that the district court erred

when it denied his motion to suppress the evidence.                   Handy’s

challenge to each circumstance on which the district court based

its decision and his reliance on United States v. Jaquez, 421 F.3d

338 (5th Cir. 2005), are unavailing.

     The   dispatcher   in   the   instant   case   gave   the   officers      a

specific address and told them that it was reported that four black

males had shot at the address.      Once they arrived at that address,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-40896
                                       -2-

they    obtained   more     information    to    suspect   criminal   activity.

Namely, they saw several people leaving the address and Handy, who

is black, and his girlfriend parked in a car at the address,

appearing to duck and hide.            Once they talked to Handy, they

observed him reach for his pocket, act as though he was going to

flee,    and   act     nervously.         Under    the     totality   of   these

circumstances,       when   the   officers      questioned   Handy,   they   had

articulable facts to support a reasonable suspicion that criminal

activity was afoot.         See Terry v. Ohio, 392 U.S. 1, 19-20(1968);

Goodson v. City of Corpus Christi, 202 F.3d 730, 736 (5th Cir.

2000); United States v. Ibarra-Sanchez, 199 F.3d 753, 759 n.5 (5th

Cir. 1999).    Thus, the district court did not err when it denied

Handy’s motion to suppress the evidence.

       AFFIRMED.